Citation Nr: 1414303	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, to include service in the Republic of Vietnam.  He is in receipt of a Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the VARO in Detroit, Michigan, which established service connection for PTSD and assigned a 70 percent initial evaluation effective from September 30, 2009.  Through his private attorney, the Veteran expressed disagreement with the assigned initial evaluation (erroneously stated to be a 50 percent evaluation rather than a 70 percent evaluation) and effective date of this award, and the present appeal ensued.  Original jurisdiction of the Veteran's claims resides in the Detroit RO.  

With respect to the Veteran's claim for an increased initial evaluation, the United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue for an increased initial evaluation was placed in appellate status by a notice of disagreement expressing dissatisfaction with the original rating assignment, the Board has characterized the issue on appeal as entitlement to a higher initial evaluation of an original award.  Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection for the disability at issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After review of the record, the Board concludes that a remand for additional evidentiary and procedural development is necessary with regard to the Veteran's claims.  

Earlier effective date claim

Concerning the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, although service connection for PTSD was denied by the RO in October 1997 and March 2000 rating decisions, due to VA's receipt of pertinent service department records and constructive receipt of pertinent new and material evidence within the appeal period of the March 2000 rating decision, the Board must consider the issue in light of the complete record.  A critical matter for an earlier effective date is the date which entitlement to service connection for this disability first arose (i.e., the date when all of the criteria for service connection for PTSD were met).

The earliest PTSD diagnosis conforming to the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV) which is currently associated with the record is a VA treatment record dated September 12, 2000.  However, in a July 2000 VA treatment record, the Veteran reported receiving prior, private treatment for "psychological problems" from Dr. Dunn at Borgess Hospital.  Because these reasonably identified private treatment records may be dispositive of a critical element of the Veteran's claim (i.e., may show a PTSD diagnosis conforming with the DSM-IV prior to September 30, 2009), the Board concludes that efforts to obtain them, with the Veteran's assistance, must be undertaken.  

Increased initial evaluation claim

Despite VA's receipt of a timely notice of disagreement with the assigned initial evaluation for the Veteran's service-connected PTSD from the Veteran's private attorney in July 2010, he has not been provided a Statement of the Case (SOC) addressing this issue.  As such, this issue must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding records of private treatment since service which are pertinent to his PTSD.  Provide the Veteran with several VA Forms 21-4142, and instruct him to complete and submit to VA proper authorizations for release to VA of all identified, outstanding records of private treatment pertinent to the issue(s) on appeal.  The Board is particularly interested in all private treatment records from Dr. Dunn at Borgess Hospital.  After receiving the completed authorizations for release, undertake all appropriate efforts to attempt to obtain these identified records.  In light of the recent changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file. 

2.  Issue a statement of the case pursuant to the notice of disagreement received addressing the issue of entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD.  Manlincon, 12 Vet. App. 238.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  The Veteran and his private attorney should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should such issue be returned to the Board for appellate review. 

3.  Thereafter, subsequent to taking any other further development deemed necessary in light of the evidence of record, adjudicate the issue of entitlement to an effective date earlier than September 30, 1999, for the grant of service connection for PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his private attorney an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


